In a separation action, plaintiff appeals from an order dated June 7, 1949, granting reargument and on reargument denying her motion to punish defendant for contempt for failure to pay alimony, and modifying an order dated January 4, 1949, which modifies the final judgment by reducing the amount of alimony. On the consent of the parties by written stipulation dated June 1, 1950, and filed in this court, the modified order of January 4, 1949, is further modified by striking out the first ordering paragraph and in place thereof substituting two new ordering paragraphs as follows: (1) adjudging the defendant in contempt for failure to pay the sum of $250, arrears of alimony, and permitting him to purge himself of such contempt by paying the said sum of $250 as follows: $50 within five days after the service of a copy of the order and $3 per week beginning with the week of July 3, 1950, and continuing each week thereafter until the balance of $200 shall have been paid in full; and (2) directing the respondent to execute instruments in writing to effectuate the transfer of the legal title to the appellant *904of the shares of corporate stock described in the stipulation. As thus modified the order of June 7, 1949, is affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. Settle order oh notice.